Citation Nr: 0934591	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from May 1979 
to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

This appeal was before the Board twice previously, most 
recently in March 2009, when it was remanded for additional 
development.


FINDING OF FACT

The medical evidence is at least in equipoise in showing that 
the Veteran's currently-shown psychiatric disorder is related 
to service.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a [V]eteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

When psychoses, including schizophrenia, become manifest to a 
degree of 10 percent within one year of the Veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.



Analysis

The Veteran contends that his currently-shown psychiatric 
disorder developed during active military service.

The report of the Veteran's December 1978 enlistment 
examination shows that he reported no depression or excessive 
worry, and no nervous trouble of any sort.  Clinical 
evaluation at that time revealed normal psychiatric findings.
Subsequent service treatment records, however, reveal 
academic difficulty, impulsive behavior, anxiety, and a 
general inability to adjust to military life.  In October 
1979, the Veteran received a mental health evaluation as a 
result of these symptoms.  In the report of that evaluation, 
the examining provider opined that the Veteran would not 
adapt well to military life and risked "further emotional 
deterioration" by remaining in the military.  The report 
shows that the Veteran underwent observation at the Kenner 
Army Hospital, where his reports of auditory hallucinations 
were ruled out and he was diagnosed with "impulsive 
personality disorder."  The Veteran was released from 
service in November 1979.  His DD 214 shows the narrative 
reason for his separation was "Marginal or Non-Productive 
Performance."

Post-service medical records include a private medical report 
dated in 1981, which refers to a September 1980 diagnosis of 
undifferentiated schizophrenia with subacute paranoid traits.  
Although no report contemporaneous with the 1980 diagnosis is 
of record, it appears this earlier diagnosis was provided by 
the same physician as in 1981.  Importantly, the 1981 report 
indicates no significant changes in the Veteran's clinical 
pattern.  While it was noted that he could communicate more 
adequately and could establish a better rapport, this 
suggests that his psychiatric condition was worse previously.  
The report also reflects poorly organized delusions of 
persecution and continued ambivalence in his interpersonal 
relationships.  Based on these findings, the previous 
diagnosis of undifferentiated schizophrenia with subacute 
paranoid traits was reaffirmed.  

Subsequent records reveal treatment in a mental health 
facility for schizophrenia from May 1984 to May 1996.  
Subsequent private treatment records also reveal diagnoses of 
chronic post-traumatic stress disorder and major depressive 
disorder in March 2002.  

In April 2002, the Veteran underwent a VA mental health 
examination.  The examiner noted pertinent post-service 
diagnoses and treatment and provided a diagnosis of 
schizophrenic disorder, undifferentiated type.  Importantly, 
however, the examiner did not address the Veteran's in-
service psychiatric symptoms, and no opinion was provided as 
to whether the Veteran's schizophrenia was related to service 
or to the in-service diagnosis of impulsive personality 
disorder.  In October 2008, the Board sought an opinion in 
this regard.

In a December 2008 report, a VA examiner opined that the 
Veteran's schizophrenia was less likely as not related to his 
military service.  However, in reaching this determination, 
the examiner did not directly address whether any of the 
behavior documented in service was the early manifestation of 
the currently-shown psychiatric disorder, as requested by the 
Board.  

In accordance with the Board's March 2009 remand, the same 
examiner reaffirmed her earlier opinion in an April 2009 
report.  Additionally, she concluded that any in-service 
medical findings or observations less likely than not 
represented the early manifestations of the Veteran's 
currently-shown psychiatric disorder.  In reaching this 
determination, however, the examiner focused on the 
chronology of the Veteran's treatment rather than the nature 
of his in-service symptoms and any relationship they might 
have to his currently-shown schizophrenia.  In any event, it 
appears the examiner undermined some important aspects of the 
Veteran's treatment history.  Specifically, while she 
acknowledged the 1980 diagnosis of schizophrenia, she noted 
that the actual report of that diagnosis was not of record, 
and therefore concluded that there was no evidence of a 
psychiatric condition within one year of service.  Further, 
she stated that there was no further psychiatric treatment 
after 1981 until 2002, overlooking the Veteran's significant 
period of treatment in a mental health facility from 1984 to 
1996.  As such, the Board finds the April 2009 VA examination 
to be of little probative value.

A veteran is entitled to the benefit of the doubt.  See 
38 C.F.R. § 3.102 (2008).  Here, in view of the documented 
psychiatric symptoms in service, the 1981 treatment report 
reflecting a September 1980 diagnosis of schizophrenia, the 
continuation of symptoms such as delusions and troubled 
interpersonal relationships, and the absence of probative 
medical evidence suggesting that the Veteran's schizophrenia 
was not manifest to a compensable degree within one year of 
service, the Board finds that the evidence is at least in 
equipoise.  Resolving all reasonable doubt in favor of the 
Veteran, the Board concludes that service connection for a 
psychiatric disorder is warranted.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§  3.102, 3.303.  


ORDER

Service connection for a psychiatric disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


